Order entered January 22, 2020




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-19-00622-CR

                               COURTNEY ALAN SMITH, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 2
                                      Dallas County, Texas
                               Trial Court Cause No. F-1845164-I

                                               ORDER
           Appellant came before the trial court on the State’s amended motion to revoke probation

or proceed with an adjudication of guilt. The trial court’s judgment states the trial court found

appellant “violated the conditions of community supervision, as set out in the State’s

AMENDED Motion to Adjudicate Guilt, as follows: A, A, A, H, J, K, N, Q, R, S.” On appeal,

appellant requests we modify the judgment to reflect the specific allegations the court found to

be true.

           At the end of the hearing on the State’s motion to revoke, the trial court found allegations

A, Q, R, and S true; it found the allegations H, J, K, and N not true. However, the amended

motion to revoke included three separate allegations labeled with the letter “A,” and the trial

court did not clarify which allegation(s) labeled “A” it found to be true. While this Court “has
the power to correct and reform the judgment of the court below to make the record speak the

truth when it has the necessary data and information to do so,” Asberry v. State, 813 S.W.2d 526,

529 (Tex. App.—Dallas 1991, writ ref’d), we do not have the necessary information to correct

the judgment in this instance.

       Accordingly, this Court ORDERS the trial court to sign a corrected judgment

adjudicating guilt in the above cause that states which of the State’s allegation(s) labeled “A” in

its amended motion to revoke that the trial court found to be true. We ORDER a supplemental

clerk’s record containing the corrected judgment adjudicating guilt be filed in this Court no later

than TWENTY DAYS from the date of this Order.

       This appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated TWENTY DAYS from the date of this order or when the supplemental

clerk’s record is received, whichever is earlier.




                                                     /s/    DAVID L. BRIDGES
                                                            PRESIDING JUSTICE